
	
		II
		111th CONGRESS
		1st Session
		S. 1794
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2009
			Mr. Brownback (for
			 himself and Mr. Roberts) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor posthumously to Captain Emil Kapaun of the United States Army for acts
		  of valor during the Korean War.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Emil Kapaun for acts of valor during the Korean
			 War
			(a)AuthorizationNotwithstanding the time limitations
			 specified in section 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor posthumously under section 3741 of such title to Emil Kapaun for
			 the acts of valor during the Korean War described in subsection (b).
			(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of then Captain Emil Kapaun as a
			 member of the 8th Cavalry Regiment during the Battle of Usan on November 1 and
			 2, 1950, and while a prisoner of war until his death on May 23, 1951, during
			 the Korean War.
			
